CUSHING, J.
NEGLIGENCE.
(370 P3) Evidence that defendant constructed carpentry in remodeling of post office building, and that, when he directed subcontractor to proceed with electrical work, he knew that it was the custom among electrical workers to use a hickey against the joists for purpose of bending conduits, and that workman used joist as a fulcrum for purpose of bending conduit, and that it gave away and caused stepladder on which workman was standing to fall and injure person purchasing money orders, sustained finding of defendant’s negligence, in customer’s action for injuries.
(370 E2) Evidence that workman of subcontractor installing electrical work in remodeling of post office building, by exertion of force on bender while installing conduit, caused joist to give way to precipitate workman and his ladder onto customer purchasing money orders, sustained finding of subcontractor’s negligence in manner of use of ladder or tool, in customer’s action for personal injuries.
(370 D) In action for personal injury by customer purchasing money orders in post office when workman of subcontractor installing electrical work, on exertion of force on bender for purpose of bending conduit at that point, caused joist constructed by contractor to give way and to precipitate workman and ladder on customer, whether it was negligence of contractor or of subcontractor or combined or concurrent acts of both that caused injury, held for jury.
(Mills, J., concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.